UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54736 IDLE MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 26-2818699 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 216 S. Centre Avenue, Leesport, PA (Address of principal executive offices) (Zip Code) (484) 671-2241 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 8, 2012 was 58,483,250 shares. 1 IDLE MEDIA, INC. QUARTERLY PERIOD ENDED JUNE 30, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 21 Item1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 28 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. IDLE MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Deferred tax asset - Total current assets Fixed assets, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Deferred revenue Accrued expenses and other current liabilities Total current liabilities Total liabilities Stockholders' equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0005 par value; 150,000,000 shares authorized, 58,483,250 shares issued and outstanding at September 30, 2011 and June 30, 2012 Additional paid-in capital - Retained earnings Non-controlling interest ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 IDLE MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Nine months ended June 30, June 30, Advertising and sponsorship revenue $ Subscription and gaming revenue Other revenue - Total revenue Cost of sales Gross Profit Operating expenses: Selling, general and administrative Depreciation and amortization Research and development - Total operating expenses Income (loss) from operations ) ) Net income (loss) before provision for income taxes ) ) Provision for income taxes ) ) Net income (loss) ) ) Net income (loss) attributable to non-controlling interest 78 ) ) Net income (loss) attributable to Idle Media, Inc. $ ) $ ) $ $ Income (loss) per common share - Basic: $ ) $ ) $ $ Weighted average shares of common stock outstanding - basic The accompanying notes are an integral part of these condensed consolidated financial statements. 4 IDLE MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable Prepaid expenses ) - Deferred tax asset Accounts payable ) ) Deferred revenue Accrued expenses and other current liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Deemed distribution to related party ) - Distributions ) ) Distribtuions to non-controlling interest holders ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash and cash equivalents beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $
